LatimeR, Judge
(concurring in the result):
I concur in the result.
I agree that error was committed when defending counsel failed to represent the accused with undivided fidelity, contrary to paragraph 48c of the Manual for Courts-Martial, United States, 1951. For the accused to have that right perverted by having his own counsel give aid to the prosecution is prejudicial and Article 59 (a) of the Code demands reversal. The author of the majority opinion anticipates accurately when he suggests that I am unwilling “to bottom the present action on the more selective notion of general prejudice.” The documentation in his opinion indicates that many courts have disposed of the problem, and I suggest they never had to rely on any such conception. Nor should we.